DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Poland on 19 December 2014. It is noted, however, that applicant has not filed a certified copy of the PL410678 application as required by 37 CFR 1.55.
Specification
The requirements for a claim of priority are not met. The specification recites, “See Application Data Sheet” which is not sufficient. Any nonprovisional application or international application designating the United States that claims the benefit of one or more prior-filed provisional applications must contain, or be amended to contain, a reference to each such prior-filed provisional application, identifying it by the provisional application number (consisting of series code and serial number). See 37 CFR 1.78 and MPEP § 211 et seq.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “a plastic billet takes is a ring” which appears to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitations, "the shape of the interior part of the container head,” in line 9-10; “the length of the body must be slightly greater than the length of the mandrel," in lines 11-12; “the shape corresponding to the external form” and “the co-extrusion process” in lines 13-16; and “the cooling process.” In lines 17-18.
Claim 2 recites the limitation, “a plastic billet is a ring and is obtained in a co-extrusion process” in line 1-2. 
Claim 3 recites the limitation, “the product” in line 2. 
There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 9,242,767 B2) in view of Warren (EP 0 059 281 A1).
Regarding claim 1, Egli discloses a method for producing a multilayer container having barrier properties (title/abstract), the method comprising the steps of: 
forming a body 5 of the container from a web of thermoplastic material 2/3 coated with a fluid tight carrier foil 1, equated with the claimed barrier layer (6:65+; FIG. 1); 
heat sealing in an area of a longitudinal overlapping joint 8 formed of edges 6/7 of layers so at to obtain pipe (9:27+; FIG. 3); 
coating the pipe with a polymeric coating 9 (9:44+; FIG. 3); 
cutting the pipe into sections of predetermined length (10:1+), 
wherein an obtained container body slides onto a mandrel 21, a free end of which has the shape of the interior part of the container head (10:1+, 10:15+; FIG. 4), 
wherein the length of the body must be slightly greater than the length of the mandrel (FIG. 4), 
molding of the head with simultaneous heat sealing to the body (10:15+), wherein the obtained container is implicitly subjected to the cooling process.
Egli does not appear to expressly disclose wherein the mandrel together with the body is pressed into a die which has the shape corresponding to the external form of the container head and a punch forming an outlet opening of the head, and to which a plastic billet obtained in the co-extrusion process was previously introduced, e.g. Egli discloses injection molding the head rather than the claimed compression molding. 
However, Warren discloses a similar method of forming integral container heads on multi-layer plastic tubular body blanks (title/abstract; FIG. 1) with an alternative to injection molding; wherein the mandrel 34 together with the body 22 is pressed into a die 36 which has 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Egli to include the compression molding of Warren, in order to provide a head with both barrier and structural properties with a method known in the art (1:3-2:29).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 9,242,767 B2) in view of Warren (EP 0 059 281 A1) as applied to claim 1 above, further in view of Steininger et al. (US 2011/0155309 A1).
Egli does not appear to explicitly disclose the temperature or pressure of the co-extrusion.
However, Steininger discloses a process of multi-layer laminates in which plural layers are laminated at 3 bar and 225º C. (title/abstract, ¶¶ 14, 16, 46, 58, 60, 61, 62).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to form the plastic billets in a process conducted at the temperatures and pressures of Steininger, because such processing parameters are conventional in the art of film lamination and would be selected with expected results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US 9,242,767 B2) in view of Warren (EP 0 059 281 A1) as applied to claim 1 above, further in view of Scheindel (US 3,307,738 A).
Egli does not appear to explicitly disclose filling and sealing the containers.
However, Scheindel discloses similar laminated collapsible tubes (title, 1:54+; FIG. 1-3) in which the tubes are sealed 13 after being filled (1:63-66).
prima facie obvious to one of ordinary skill in the art to modify the process of Egli to include sealing the containers, because such a step would be required in order to form a liquid/gas-tight container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BARKER EDWIN H
US 1754496 A
BADER; Herbert et al.
US 20140322530 A1
Nekula; Lambert et al.
US 20180037010 A1
KLINGEBERG; Kerstin et al.
US 20180030315 A1
Johansen; Peter et al.
US 20200047461 A1
Bothe; Lothar et al.
US 4883698 A
Usen; Norman et al.
US 6210621 B1
Thomasset; Jacques
US 7968162 B2
Etesse; Patrick Jean-Francois
US 10532847 B2
Julien; Jean-Marie
US 9493273 B2
Holoubek; George H. et al.
US 3984268 A
Idan; David et al.
US 10518509 B2
Horan; David C. et al.
US 6383589 B1
REBEYROLLE MICHEL et al.
PL 174839 B1
KELLER GERHARD
PL 167102 B1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742